Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, Figures 5-6 in the reply filed on 06/02/22 is acknowledged.
Claims 5-7 and 18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/02/22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui (US Patent 9,853,038).
Claim 1:  Cui teaches (Fig. 25A) a semiconductor storage device comprising: a substrate (9, 10) having a surface; a first conductive layer (46) disposed on the substrate, the first conductive layer extending in a first direction parallel to the surface of the substrate; a second conductive layer (46) disposed on the first conductive layer, and extending in the first direction; a first insulation plug (24A,B/116) disposed on the substrate, the first insulation plug extending in a second direction intersecting with the first direction, the first insulation plug (24B/116) intersecting with the first conductive layer (46); and a contact plug (86) disposed on the first insulation plug, the contact plug extending in the second direction, and intersecting with the second conductive layer (46).  
Claim 2:  Cui teaches (Fig. 25A) (Col. 27 lines 12-35) the contact plug contacts a side surface of the second conductive layer in an area in which the contact plug intersects with the second conductive layer, whereby the contact plug is electrically connected to the second conductive layer.  
Claim 10:  Cui teaches (Fig. 25A) (Col. 27 lines 12-35) the insulation plug is arranged as a support column.  
Claim 11:  Cui teaches (Fig. 25A) the contact plug includes a plurality of conductive layers (86, 11).  
Claim 12:  Cui teaches (Fig. 25A) each of the plurality of conductive layers include a barrier metal (46A).  
Claim 13:  Cui teaches (Fig. 25A) (Col 26 lines 31-45) the plurality of conductive layers include tungsten and titanium nitride.  
Claim 14:  Cui teaches (Fig. 25A) the first conductive layer is a part of a stack of alternating conducting and insulating layers.  
Claim 15:  Cui teaches (Fig. 25A) a semiconductor storage device comprising: a first insulation plug (24A, B, 116) disposed on a substrate and extending in a first direction intersecting with a surface of the substrate (9, 10); a contact plug (86) disposed on the first insulation plug and extending in the first direction; a first conductive layer (46) arranged on the substrate around the first insulation plug and extending in a second direction parallel to the surface of the substrate; and a second conductive layer (46) arranged around the contact plug on the first conductive layer and extending in the second direction.  
Claim 16:  Cui teaches (Fig. 25A) (Col. 27 lines 12-35) contact plug contacts a side surface of the second conductive layer in an area in which the contact plug intersects with the second conductive layer, whereby the contact plug is electrically connected to the second conductive layer.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cui (US Patent 9,853,038), as applied to claims 1 and 15 above, and further in view of Mori (US Patent 10,129,929).
Regarding claim 3, as described above, Cui substantially reads on the invention as claimed, except Cui do not teach a first cross section is a cross section of a first portion of the contact plug intersects with the second conductive layer along the first direction, a second cross section is a cross section of a second portion of the contact plug above the second conductive layer along the first direction, and a diameter of the first cross section is greater than a diameter of the second cross section.  Mori teaches a first cross section is a cross section of a first portion of the contact plug intersects with the second conductive layer along the first direction, a second cross section is a cross section of a second portion of the contact plug above the second conductive layer along the first direction, and a diameter of the first cross section is greater than a diameter of the second cross section to provide adequate connection to the above conductive structures (ABS).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Cui to have the cross section claimed to provide adequate connection to the above conductive structures as taught by Mori (ABS).  
Claim 4:  Mori teaches (Fig. 1A) a first insulating layer (60) disposed between the first conductive layer (30) and the second conductive layer (30), wherein the contact plug contacts a side surface of the second conductive layer and extends to the first insulating layer.  The contact plug electrically contacts a side surface of the second conductive layer.
Claim 9:  Mori teaches (Fig. 1A) in an area where the first insulation plug and the contact plug come into contact with each other, the contact plug has: (a) a first portion having a surface along the first direction, and (b)a second portion extending from the first portion in the second direction and extending to an outer peripheral portion of the first insulation plug.  
Claim 17:  Mori teaches (Fig. 1A) a first insulating layer (60) disposed between the first conductive layer (30) and the second conductive layer (30), wherein the contact plug contacts a side surface of the second conductive layer and extends to the first insulating layer. The contact plug electrically contacts a side surface of the second conductive layer.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cui (US Patent 9,853,038), as applied to claims 1 and 15 above, and further in view of Cui (WO2019/160593).
Regarding claim 8, as described above, Cui (038) substantially reads on the invention as claimed, except Cui (038) does not teach the first insulation plug and the contact plug come into contact with each other, the first insulation plug having: (a) a first portion having a surface along the first direction, and (b) a second portion extending from the first portion in the second direction and extending into the contact plug.  Cui (593) teaches the first insulation plug (842) and the contact plug (86) come into contact with each other, the first insulation plug having: (a) a first portion having a surface along the first direction, and (b) a second portion extending from the first portion in the second direction and extending into the contact plug to provide support for the staircase region allowing for more memory integration [0088].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Cui (038) to have had the characteristics claimed to provide support for the staircase region allowing for more memory integration [0088] a taught by Cui (593).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/           Primary Examiner, Art Unit 2814